UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-8594



BENJAMIN HENDERSON JONES,

                                           Plaintiff - Appellant,

         versus

BERT M. MONTAGUE; PATRICIA S. CONNOR; JUDITH
CAREEN; STEVEN H. GOLDBLATT; MICHELLE J.
ANDERSON; DAURIE J. SIMMONS,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-1681-AM)

Submitted:   May 16, 1996                  Decided:   June 3, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Henderson Jones, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint without prejudice. The com-

plaint may be saved by amendment. Thus, we have no jurisdiction

over the current appeal. Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2